170 U.S. 303 (____)
SAWYER
v.
KOCHERSPERGER.
No. 463.
Supreme Court of United States.

Error to the Circuit Court of the United States for the District of Illinois.
MR. JUSTICE McKENNA:
This was a petition by Kochersperger, as county treasurer and collector of Cook County, Illinois, filed in the County Court of that county, against Elizabeth E. Sawyer and others seeking the collection of certain taxes. The case was removed into the Circuit Court of the United States, but improvidently, as it falls within the rule laid down in Tennessee v. Banks, 152 U.S. 454, notwithstanding the petition stated that defendants declined to pay on the ground that the law imposing the taxes was in violation of the Constitution of the United States.
Decree reversed, and cause remanded to the Circuit Court with a direction to remand the case to the County Court of Cook County, the costs of this court and of the Circuit Court to be paid by plaintiffs in error.
These two cases were argued with No. 464.